Bruce, Ch. J.
This is an action on a promissory note. The defense is a material alteration, and the answer alleges that “said sum was to bear no intex’est until after maturity, and that after the defendant had signed, executed, and delivered the said promissory note, the same was materially changed and altered by plaintiff, or its agexxt, to bear 10 per cexxt interest before maturity.”
Judgment was rendered for 'the defendaxxt and the plaintiff appeals. The errors which ax’e assigned relate entirely to the instructions.
The portion of the note over which the controversy rages reads as follows:
“With interest payable annually at the rate of 10 per cent per annum to maturity.”
The printed word “twelve” is crossed out and the “figure “10” written above.
The defendant claims that the “twelve” was crossed out when he signed and delivered the note, and that nothing was inserted in its p] ace.
The note was made payable to the Merchants’ National Bank of Wim*623bledon. It was sent to the Stutsman County Bank of Courtney for execution. The cashier of the bank at Courtney, who obtained this execution, did not testify. The cashier of the Merchants’ National Bank of Wimbledom testified that the note was in its present condition at the time it was received by him from the Stutsman County Bank. There is no direct testimony as to who drew the note in the first instance, as to its original form, nor as to whose writing the written portions are in. There is, however, testimony to the effect that the note was given in payment for a team of horses which were bought from one Lilley in May, 1912, but was made, executed, and dated on December 24, and made payable to the Merchants’ National Bank, which had a mortgage on the team.
Lilley-also testified that the defendant had a conversation with him before the note was executed, and claimed he ought to have a reduction because one of the horses had become diseased, to which he, Lilley, replied that it was not his fault, “but before- -we will have any dispute about this team, you go to the bank and make out a note now, and it will not have interest for last summer.”
This conversation is testified to by Lilley as having been had in the fall, the horse having been sold in the spring. The defendant testifies that he did have a conversation shortly before the execution of the note, but nothing was said at all about the interest. The note was executed on the 24th day of December, 1912, and interest is merely claimed from that date. The defendant further testifies that at the time the note was executed the twelve was stricken out, and that the ten was not written over it; also, that he saw it twice after that time and that the ten was not there early in the spring of 1913.
It is first maintained that the court should have instructed the jury that, by delivering the note to the plaintiff bank with the twelve crossed out, the defendant impliedly consented to the insertion of the figure “10.”
It may be laid down generally that “if one signs an instrument containing blanks, he must be understood to intrust it to the person to whom it is so delivered to be filled up properly according to the agreement between the parties, and when so filled the instrument is as good as if originally executed in complete form.” Porter v. Hardy, *62410 N. D. 551, 556, 88 N. W. 458; Re Tahite Co. L. R. 17 Eq. 273, 43 L. J. Ch. N. S. 425, 22 Week. Rep. 815.
It is also true that “blanks of any description, left in writings not under seal, may, except so far as prohibited by the Statute of Frauds, be filled in pursuance of mere parol authority.” Yocum v. Barnes, 8 B. Mon. 496.
There is, however, in the record which is before us and outside of the note itself, no proof whatever of any agreement for the payment of 10 per cent interest, and though 10 per cent could, at the time of the execution of the note, have been contracted for, the legal rate, in the absence of such an agreement, was 7 per cent. Comp. Laws 1913, § 6072. There may therefore have been implied authority to insert the figure “7,” but there was no implied authority to insert that of “10.” Porter v. Hardy, supra; 2 Enc. L. P. 177; 2 Cyc. 164; Hoopes v. Collingwood, 10 Colo. 107, 3 Am. St. Rep. 565, 13 Pac. 909; Palmer v. Poor, 121 Ind. 135, 6 L.R.A. 469, 22 N. E. 984; Holmes v. Trumper, 22 Mich. 430, 7 Am. Rep. 661.
It is next urged that the trial court failed to instruct the jury, at the request of the plaintiff, that “where a party seeks to avoid an instrument on the ground of an alteration he must make out his case by clear and convincing testimony sufficient to convince the mind of a reasonably prudent and cautious person, especially where the change will amount to a crime;” and that “the presumption of innocence and fair •dealing among men is so persuasive that a situation which violates it calls for evidence of a more clear and satisfactory character than one that does not involve moral turpitude or the commission of a •crime or offense.”
We are of the opinion that the court erred in not giving these instructions. If the 10 was written in without authority, either a forgery was committed or there was a breach of trust so closely akin thereto that moral turpitude was involved. The contention of the defendant is, indeed, so improbable that great care should have been exercised in the submission of the case to the jury.
There was little if anything on the face of the note which rendered it subject to suspicion. The word “twelve” had been stricken orrt and a lesser number inserted, and this was to the detriment rather-than benefit of the plaintiff. As a rule it is only incumbent upon the plain*625tiff to explain an alteration which increases the liability of the defendant, and not one which reduces it. Greenl. Ev. 16th ed. § 564. The claim of the defendant was really that the plaintiff should have stricken out the whole paragraph as to interest. He does not pretend for a moment that the paragraph, with the exception of the figure “10,” was not in when he signed the instrument, or that there was any agreement as to interest. He shows no reason whatever why he should not have been held liable in any event for 7 per cent.
The testimony of Lilley, too, is positive that the agreement was merely that the defendant should be excused from paying interest until the fall when the note was executed, and, as the note did not bear date until December 24, this agreement, if made, was complied with. The defendant does not dény having had a conversation with Lilley, nor does he deny having purchased the horse in the spring, nor does he claim that the purchase price has been paid. He merely denies that at the time of the conversation anything was said as to the interest. We have then a note which on its face excites no suspicion, and opposed to it a statement that after the twelve was properly crossed out, the ten was wrongfully inserted in its place. It is claimed by the defendant that the intention was that no interest at all should be charged before the maturity, and, yet, even if nothing further had been written or done, the note would still have read, “with interest payable annually at the rate of twelve per cent per annum to maturity and twelve per cent per annum after maturity until paid.”
If left in the condition contended for by the defendant, the holder would clearly have had the right to insert the words “seven per cent,” above the word “twelve,” which had been stricken out, as without this insertion the note would have drawn that interest. The contention of the defendant lacks probability. He also charges forgery, or a fraudulent breach of trust, which would practically amount to forgery. The instructions should have been given. Maldaner v. Smith, 102 (Wis.) 30, 78 N. W. 141; Brunton v. Ditto, 51 Colo. 178, 117 Pac. 156; Riley v. Riley, 9 N. D. 580, 84 N. W. 347.
The judgment of the District Court is reversed and a new trial is ordered.